IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 18, 2009
                               No. 09-30171
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EARL KEN BUCHANAN, also known as Earl Scroggins,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:01-CR-50027-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Earl Ken Buchanan
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Buchanan has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                        No. [5th Circuit Case No.]

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                    2